DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “surface region is configured in an off-set angle of +/- 1.5 degrees”, as described in claim 3, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 7 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (US PN 4,719,383).
Considering claim 1, Wang (Figure 5B) teaches a single crystal acoustic electronic device, the device comprising: a substrate (42 + col. 6 lines 35-40) having a cavity (48 + col. 6 lines 35-40) formed through a portion of the substrate, the substrate having a surface region and a backside surface region; a first electrode material coupled (52 + col. 6 lines 35-40) to a portion of the backside surface region and spatially configured within the cavity; a single crystal material (40 + col. 6 lines 26-28) formed overlying the cavity and a portion of the surface region; wherein the single crystal material is coupled to the first electrode material through the cavity (see Figure 5B) and a second electrode material (53 + col. 6 lines 33-37) formed overlying the single crystal material.
Considering claim 5, Wang (Figure 5B) teaches a first contact (outer edge of 52 + col. 6 lines 35-40) coupled to the first electrode material and a second contact (54 + col. 6 lines 26-35) to the second electrode material such that each of the first contact and the second contact are configured in a co-planar arrangement wherein a portion of the first electrode material (52 + col. 6 lines 35-40) spatially configured within the cavity to form a via structure within a portion of the substrate.
Considering claim 7, Wang teaches wherein the single crystal material is selected from at least one of AIN (col. 3 lines 52-55), AlGaN, InN, BN or other group III nitrides or is selected from a single crystal oxide including a high K dielectric ZnO or MgO.
Considering claim 11, Wang teaches wherein the single crystal capacitor dielectric is configured to propagate a longitudinal signal at an acoustic velocity of 6000 meters/second and greater; and wherein the single crystal material is characterized by a FWHM of less than one degree and a surface roughness of 2 nm and less, RMS by atomic force microscopy; and further comprising a parameter derived from a two port analysis (It has been held that where the structure recited in a reference is the same as the claimed structure, claimed properties and functions are presumed to be inherent (In re Best, 195 USPQ 430, 433)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US PN 4,719,383) and in view of Isobe (PG Pub 20080024042) 
Considering claim 2, Wang teaches the substrate as described above.
However, Wang does not teach wherein the substrate is selected from silicon, silicon carbide, sapphire, gallium arsenide, gallium nitride, aluminum, aluminum nitride and aluminum oxide, and combinations thereof; wherein the surface region of the substrate is bare and exposed crystalline material and wherein the single crystal material is deposited overlying the exposed portion of the substrate.
Isobe (Figure 1) teaches wherein the substrate is selected from silicon (2 + paragraph 0089), silicon carbide, sapphire, gallium arsenide, gallium nitride, aluminum, aluminum nitride and aluminum oxide, and combinations thereof; wherein the surface region of the substrate is bare and exposed crystalline material and wherein the single crystal material is deposited overlying the exposed portion of the substrate.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include the substrate is selected from silicon, silicon carbide, sapphire, gallium arsenide, gallium nitride, aluminum, aluminum nitride and aluminum oxide, and combinations thereof; wherein the surface region of the substrate is bare and exposed crystalline material and wherein the single crystal material is deposited overlying the exposed portion of the substrate into Wang’s device for the benefit of using a well-known and common substrate material for providing support.
Considering claim 6, Isobe (Figure 1) teaches a reflector region (8 + paragraph 0120) configured to the first electrode material or the second electrode material.
Claim(s) 4, 8-10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US PN 4,719,383) and in view of Yamada (PG Pub 20070080611).
Considering claim 4, Wang teaches each of the first and second electrodes as described above.
However, Isobe does not teach wherein the each of the first electrode material and the second electrode material is selected from tantalum, molybdenum, platinum, titanium, gold, aluminum tungsten, platinum or a refractory metal.
Yamada teaches wherein the each of the first electrode material and the second electrode material is selected from tantalum, molybdenum (15 + 17 + paragraphs 0052 + 0057), platinum, titanium, gold, aluminum tungsten, platinum or a refractory metal.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include wherein the each of the first electrode material and the second electrode material is selected from tantalum, molybdenum, platinum, titanium, gold, aluminum tungsten, platinum or a refractory metal into Wang’s device for the benefit of using a common a well-known material metal material.
Considering claim 8, Wang in view of Yamada teaches wherein the first electrode material (17 + 15 + paragraphs 0052 + 0057 of Yamada) and the single crystal material (40 + col. 6 lines 26-28) comprises a first interface region substantially free from an oxide bearing material.
Considering claim 9, Wang in view of Yamada teaches wherein the first electrode (17 + 15 + paragraphs 0052 + 0057 of Yamada) material and the single crystal material comprises a second interface region (40 + col. 6 lines 26-28) substantially free from an oxide bearing material.
Considering claim 10, Yamada teaches a nucleation material (16-1 + paragraphs 0074 + 0080) provided between the single crystal capacitor dielectric material (16-2 + paragraphs 0074 + 0080) and the first electrode material (15 + paragraph 0080); and wherein the single crystal material is configured in a first strain state to compensate to the substrate (obvious since a piezoelectric material stress/strains when voltage is applied).
Considering claim 12, Yamada teaches a capping material (paragraph 0010) provided between the single crystal material and the second electrode material.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US PN 4,719,383) and in view of Tatsuya (JP 2001285019).
Considering claim 3, Wang teaches the surface region as described above.
However, Wang does not teach wherein the surface region is configured in an off-set angle of +/- 1.5 degrees.
Tatsuya teaches wherein the surface region is configured in an off-set angle of +/- 1.5 degrees (paragraph 0016).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include an off-set angle of +/- 1.5 degrees to the surface region of Wang’s device for the benefit of improving the electromechanical coupling coefficient.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The examiner has found prior art reference Wang which teaches the applicant’s claimed limitations.  Regarding the applicant’s arguments that “the applicant for a patent is required to furnish a drawing of the invention where necessary for the understanding of the subject matter sought to be patented” and therefore withdrawal of the objection is respectfully requested the examiner disagrees.  As stated above “The drawings must show every feature of the invention specified in the claims”.  Therefore, the surface region is configured in an off-set angle of +/- 1.5 degrees must be showed.    
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN P GORDON whose telephone number is (571)272-5394. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRYAN P GORDON/Primary Examiner, Art Unit 2837